Citation Nr: 0706226	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-21 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	B. J. Murphree, Jr., Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1958 to September 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claim seeking 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  Competent medical evidence reflects a diagnosis of PTSD 
based on a verified non-combat stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in August 2001, February 2003, and in January 2005.  These 
letters informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is being granted, a disability 
rating and effective date will be assigned by the RO at the 
time it implements the Board's decision.  The veteran retains 
the right to appeal the disability rating and effective date 
assigned following receipt of notification of his appellate 
rights. 

Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, a diagnosis of PTSD based on verified non-
combat stressors has been offered several times.  In 1999, 
that diagnosis was in controversy, however.  

In April 1999, a VA psychiatrist found that the veteran had 
major depression and an anxiety disorder and noted that his 
nightmares were caused by military service in Guam; however, 
there had not been "real trauma" according to the report.  
The psychiatrist felt that the veteran's experiences as a 
medical corpsman seeing others die naturally and seeing 
terminally ill patients produced "symptoms similar to PTSD, 
but without unusual trauma."  This medical opinion does not 
support a grant of service connection for PTSD, but it does 
suggest that active service might have caused or aggravated 
his anxiety disorder.  

An April 2000 VA mental health report suggests that the 
veteran's depression might be related to active service.  The 
report notes that the veteran "has been in the doldrums for 
years, perhaps since 1961, off and on."  The impressions 
were major depression and anxiety disorder, not otherwise 
specified (NOS) with symptoms similar to PTSD but without 
unusual trauma.  Uncontroverted evidence of PTSD was 
submitted later.

VA psychiatric reports dated in 2002 and later contain 
diagnoses and impressions of PTSD.  Significantly, in January 
2002, VA obtained an independent psychiatric evaluation to 
establish the correct diagnosis.  The psychiatrist offered an 
Axis I diagnosis of PTSD with a secondary diagnosis of major 
depression.  The PTSD diagnosis was based on the veteran's 
claimed stressors of handling mutilated corpses after an 
aircraft crash on Guam.  The veteran supplied independent 
corroboration of the details of the aircraft crash, but these 
do not document the veteran's personal involvement in the 
aftermath.  Proof of personal involvement is unnecessary, 
however.

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of service connection for 
PTSD.  The Board had found that the claimed PTSD stressor 
remained unconfirmed.  Although the veteran had submitted 
evidence that his unit was subjected to rocket attacks, he 
was unable to prove he was there at the time.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

The present case is similar to Pentecost.  The veteran 
submitted independent evidence of a stressful event that 
occurred while he was stationed on Guam.  Official records 
reflect that he was a medical corpsman, that the claimed 
airplane crash did occur, and that he was stationed on Guam 
at the time.  He need not prove his own personal involvement 
in order to verify the stressor.  The Board finds, therefore, 
that a diagnosis of PTSD based on a verified non-combat 
stressor has been offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for PTSD must therefore be 
granted.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


